
	

113 HR 4285 IH: PACE Assessment Protection Act of 2014
U.S. House of Representatives
2014-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4285
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2014
			Mr. Thompson of California (for himself, Mr. King of New York, Mr. Sean Patrick Maloney of New York, Mr. Calvert, Ms. Matsui, Ms. Eshoo, Mr. George Miller of California, Mr. Schiff, Mr. McNerney, Mr. Fitzpatrick, and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To facilitate State and local governmental entities in developing and implementing private sector
			 job creating programs through local government financing of the
			 installation of energy efficiency, water conservation, and renewable
			 energy generation improvements on privately owned property with the
			 financing to be repaid from assessments that may be levied on the local
			 property tax bill, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the PACE Assessment Protection Act of 2014.
		2.Findings and purpose
			(a)Congressional findingsThe Congress finds that the legislatures of 31 States and the District of Columbia have determined
			 that there exist job creation benefits, other economic benefits, and
			 significant other public benefits from the installation of improvements
			 encouraged by local government finance programs, and have therefore
			 enacted legislation authorizing their State and local governments to
			 develop and implement programs under which such State and local
			 governments finance the installation of the improvements on private
			 property and the property owners may pay the financing costs on the
			 property tax bill. Such legislatures include Arkansas, California,
			 Colorado, Connecticut, Florida, Georgia, Hawaii, Illinois, Louisiana,
			 Maine, Maryland, Massachusetts, Michigan, Minnesota, Missouri, Nevada, New
			 Hampshire, New Jersey, New Mexico, New York, North Carolina, Ohio,
			 Oklahoma, Oregon, Pennsylvania, Texas, Utah, Vermont, Virginia,
			 Washington, DC, Wisconsin, and Wyoming.
			(b)PurposeIt is the purpose of this Act to ensure that PACE programs which incorporate prudent programmatic
			 safeguards to protect the interest of mortgage holders and property owners
			 remain viable as a potential avenue for States and local governments to
			 achieve the many public benefits associated with energy efficiency, water
			 efficiency, and renewable energy retrofits. In addition, it is essential
			 that the power and authority of State and local governments to exercise
			 their longstanding and traditional powers to levy taxes for public
			 purposes not be impeded.
			3.DefinitionsFor purposes of this Act the following definitions apply:
			(1)The term local government includes counties, cities, boroughs, towns, parishes, villages, districts, and other political
			 subdivisions authorized under State laws to establish PACE programs.
			(2)The term PACE agreement means an agreement between a local government and a property owner detailing the terms of
			 financing for a PACE improvement.
			(3)The term PACE assessment means a tax or assessment levied by a local government to provide financing for PACE improvements.
			(4)The term PACE improvements means qualified clean energy improvements, qualified energy conservation and efficiency
			 improvements, and qualified water conservation and efficiency
			 improvements.
			(5)The term PACE lien means a lien, held by a local government, that secures a PACE assessment, which may be senior to
			 the lien of pre-existing purchase money mortgages on the same property
			 subject to the PACE lien.
			(6)The term PACE program means a program implemented by a local government under State law to provide financing for PACE
			 improvements by levying PACE assessments.
			(7)The term residential property means a property with up to 4 private residences.
			(8)The term non-residential property means private property that is—
				(A)not used for residential purposes; or
				(B)residential property with 5 or more residences.
				(9)The term clean energy improvements means any system on privately owned property for producing electricity for, or meeting heating,
			 cooling, or water heating needs of the property, using renewable energy
			 sources, combined heat and power systems, or energy systems using wood
			 biomass (but not construction and demolition waste) or natural gas. Such
			 improvements include solar photovoltaic, solar thermal, wood biomass,
			 wind, and geothermal systems. Such term includes the reasonable costs of a
			 study undertaken by a property owner to analyze the feasibility of
			 installing any of the improvements described in this paragraph and the
			 cost of a warranty or insurance policy for such improvements.
			(10)The term energy conservation and efficiency improvements means measures to reduce consumption, through conservation or more efficient use, of electricity,
			 fuel oil, natural gas, propane, or other forms of energy by the property,
			 including air sealing, installation of insulation, installation of
			 heating, cooling, or ventilation systems, building modification to
			 increase the use of daylighting, replacement of windows, installation of
			 energy controls or energy recovery systems, installation of building
			 management systems, and installation of efficient lighting equipment,
			 provided that such improvements are permanently affixed to the property.
			 Such term includes the reasonable costs of an audit undertaken by a
			 property owner to identify potential energy savings that could be achieved
			 through installation of any of the improvements described in this
			 paragraph.
			(11)The term water conservation and efficiency improvements means measures to reduce consumption, through conservation or more efficient use of water by the
			 property, including installation of low-flow toilets and showerheads,
			 installation of timer or timing system for hot water heaters, and
			 installation of rain catchment systems.
			(12)The term property owner means the owner of record of real property that is subject to a PACE assessment, whether such
			 property is zoned or used for residential, commercial, industrial, or
			 other uses.
			(13)The term qualified means, with respect to PACE improvements, that the improvements meet the criteria specified in
			 section 5.
			4.Treatment of pace programs by FNMA and FHLMC
			(a)Lender guidanceThe Director of the Federal Housing Finance Agency, acting in the Director’s general supervisory
			 capacity, shall direct the Federal National Mortgage Association and the
			 Federal Home Loan Mortgage Corporation to—
				(1)issue guidance, within 30 days after the date of enactment of this Act, providing that the levy of
			 a PACE assessment and the creation of a PACE lien do not constitute a
			 default on any loan secured by a uniform instrument of Federal National
			 Mortgage Association or Federal Home Loan Mortgage Corporation and do not
			 trigger the exercise of remedies with respect to any provision of such
			 uniform security instrument if the PACE assessment and the PACE lien meet
			 the requirements of section 5;
				(2)rescind any prior issued guidance or Selling and Servicing Guides that are inconsistent with the
			 provisions of paragraph (1); and
				(3)take all such other actions necessary to effect the purposes of this Act.
				(b)Prohibition of discriminationThe Director of the Federal Housing Finance Agency, the Comptroller of the Currency, the Federal
			 National Mortgage Association, the Federal Home Loan Mortgage Corporation,
			 the Federal Deposit Insurance Corporation, the National Credit Union
			 Administration, the Board of Governors of the Federal Reserve System, and
			 all Federal agencies and entities chartered or otherwise established under
			 Federal law shall not discriminate in any manner against States or local
			 governments implementing or participating in a PACE program, or against
			 any property that is obligated to pay a PACE assessment or is subject to a
			 PACE lien, including, without limitation, by—
				(1)prohibiting the origination, lending, purchasing, or guaranteeing of loans on residential property
			 within such jurisdiction or requiring more restrictive underwriting
			 criteria for properties within such jurisdiction;
				(2)except for the escrowing of funds as permitted by section 5(g)(2), requiring payment of PACE
			 assessment amounts that are not due or that are not delinquent; or
				(3)applying more restrictive underwriting criteria to any property that is obligated to pay a PACE
			 assessment and is subject to a PACE lien than any such entity would apply
			 to such property in the event that such property were subject to a State
			 or municipal tax or assessment that was not a PACE assessment.
				5.PACE programs eligible for protection
			(a)In generalA PACE program, and any PACE assessment and PACE lien related to such program, are entitled to the
			 protections of this Act only if the Program meets all of the requirements
			 under this section at the time of its establishment, or, in the case of
			 any PACE program in effect upon the date of the enactment of this Act, not
			 later than 60 days after such date of enactment.
			(b)Consumer protections applicable to residential propertyA PACE program shall provide, with respect to residential property, for the following:
				(1)Property owner agreements
					(A)PACE assessmentThe property owner shall agree in writing to a PACE assessment, either pursuant to a PACE agreement
			 or by voting in the manner specified by State law. In the case of any
			 property with multiple owners, each owner or the owner’s authorized
			 representative shall execute a PACE agreement or vote in the manner
			 specified by State law, as applicable.
					(B)Payment scheduleThe property owner shall agree to a payment schedule that identifies the term over which PACE
			 assessment installments will be due, the frequency with which PACE
			 assessment installments will be billed and amount of each installment, and
			 the annual amount due on the PACE assessment. Upon full payment of the
			 amount of the PACE assessment, including all outstanding interest and
			 charges and any penalties that may become due, the local government shall
			 provide the participating property owner with a written statement
			 certifying that the PACE assessment has been paid in full and the local
			 government shall also satisfy all requirements of State law to extinguish
			 the PACE lien.
					(2)Disclosures by local governmentThe local government shall disclose to the participating property owner the costs and risks
			 associated with participating in the PACE program, including risks related
			 to their failure to pay PACE assessments and the risk of enforcement of
			 PACE liens. The local government shall disclose to the property owner the
			 effective interest rate of the PACE assessment, including all program
			 fees. The local government shall clearly and conspicuously provide the
			 property owner the right to rescind his or her decision to enter into a
			 PACE assessment, within 3 days of the original transaction.
				(3)ConfidentialityAny personal financial information provided by a property owner to a local government or an entity
			 administering a PACE program on behalf of a local government shall comply
			 with applicable local, State, and Federal laws governing the privacy of
			 the information.
				(c)Requirements applicable only to non-Residential propertyA PACE program shall provide, with respect to non-residential property, for the following:
				(1)Authorization by lienholdersBefore entering into a PACE agreement with a local government or voting in favor of PACE
			 assessments in the manner specified by State law, the property owner shall
			 obtain written authorization from the holders of the first mortgage on the
			 property.
				(2)PACE Agreement
					(A)TermsThe local government and the owner of the property to which the PACE assessment applies at the time
			 of commencement of assessment shall enter into a written PACE agreement
			 addressing the terms of the PACE improvement. In the case of any property
			 with multiple owners, the PACE agreement shall be signed by all owners or
			 their legally authorized representative or representatives.
					(B)PACE improvementsThe property owner shall contract for PACE improvements, purchase materials to be used in making
			 such improvements, or both, and upon submission of documentation required
			 by the local government, the local government shall disburse funds to the
			 property owner in payment for the PACE improvements or materials used in
			 making such improvements.
					(C)Payment scheduleThe PACE agreement shall include a payment schedule showing the term over which payments will be
			 due on the assessment, the frequency with which payments will be billed
			 and amount of each payment, and the annual amount due on the assessment.
			 Upon full payment of the amount of the assessment, including all
			 outstanding interest and charges and any penalties that may become due,
			 the local government shall provide the participating property owner with a
			 written statement certifying that the assessment has been paid in full and
			 the local government shall also satisfy all requirements of State law to
			 extinguish the PACE lien.
					(3)Disclosures by local governmentThe local government shall disclose to the participating property owners the costs and risks
			 associated with participating in the program, including risks related to
			 their failure to make payments and the risk of enforcement of PACE liens.
				(4)ConfidentialityAny personal financial information provided by a property owner to a local government or an entity
			 administering a PACE program on behalf of a local government shall comply
			 with applicable local, State, and Federal laws governing the privacy of
			 the information.
				(d)Public notice of PACE assessmentThe local government shall file a public notice of the PACE assessment in a manner sufficient to
			 provide notice of the PACE assessment to potential lenders and potential
			 purchasers of the property. The notice shall consist of the following
			 statement or its substantial equivalent: This property is subject to a tax or assessment that is levied to finance the installation of
			 qualifying energy and water conservation and efficiency improvements or
			 clean energy improvements. The tax or assessment may be secured by a lien
			 that is senior to all private liens..
			(e)Eligibility of residential property ownersBefore levying a PACE assessment on a property, the local government shall ensure that at least all
			 of the following are true with respect to the property:
				(1)All property taxes and any other public assessments are current.
				(2)There are no involuntary liens, such as mechanics liens, on the property in excess of $1,000.
				(3)No notices of default, including property taxes and other public assessments, have been recorded
			 during the past three years or the property owner’s period of ownership,
			 whichever is shorter.
				(4)The property owner has not filed for or declared bankruptcy in the previous 3 years.
				(5)The property owner is current on all mortgage debt on the property and has not had more than one
			 instance of property-based debt delinquency during the past 6 months or
			 the property owner’s period of ownership, whichever is shorter.
				(6)The property owner or owners are the holders of record of the property.
				(7)The property title is not subject to power of attorney, easements, or subordination agreements
			 restricting the authority of the property owner to subject the property to
			 a PACE lien.
				(8)The property meets any geographic eligibility requirements established by the PACE program.The local government may adopt additional criteria, appropriate to PACE programs, for determining
			 whether to provide PACE financing to a property.(f)Qualifying improvements and qualifying contractors for residential propertiesPACE improvements for residential properties shall be qualified if they meet the following
			 criteria:
				(1)U.S. Department of Energy energy star qualified products or other State governmental agencies
			 qualified productsFor clean energy improvements and energy conservation and efficiency improvements, products shall
			 meet Energy Star guidelines or other similar guidelines provided by State
			 governmental agencies of the applicable State.
				(2)Affixed for useful lifeThe local government shall have determined the improvements are intended to be affixed to the
			 property for the entire useful life of the improvements based on the
			 expected useful lives of energy conservation, efficiency, and clean energy
			 measures approved by the Department of Energy.
				(3)Owner improvementsA local government may elect to provide financing for improvements made by the owner of the
			 property, but shall not permit the value of the owner’s labor to be
			 included in the amount financed.
				(4)Disbursement of paymentsA local government must require, prior to disbursement of final payments for the financed
			 improvements, submission by the property owner in a form acceptable to the
			 local government of—
					(A)a document signed by the property-owner requesting disbursement of funds;
					(B)a certificate of completion, certifying that improvements have been installed satisfactorily; and
					(C)documentation of all costs to be financed and copies of any required permits.
					(g)Financing terms applicable only to residential propertyA PACE program shall provide, with respect to residential property, for the following:
				(1)Amount financedIn determining the amount that may be financed by a PACE assessment, the total amount of all
			 rebates, grants, and other direct financial assistance received by the
			 owner on account of the PACE improvements shall be deducted from the cost
			 of the PACE improvements.
				(2)PACE assessmentsThe total amount of PACE assessments for a property shall not exceed 15 percent of the estimated
			 value of the property. A property owner who escrows property taxes with
			 the holder of a mortgage on a property subject to PACE assessment may be
			 required by the holder to escrow amounts due on the PACE assessment, and
			 the mortgage holder shall remit such amounts to the local government in
			 the manner that property taxes are escrowed and remitted.
				(3)Owner equityAs of the effective date of the PACE agreement or the vote required by State law, the property
			 owner shall have equity in the property of not less than 10 percent of the
			 estimated value of the property calculated without consideration of the
			 amount of the PACE assessment or the value of the PACE improvements.
				(4)Term of financingThe maximum term of financing provided for a PACE improvement may be 25 years. The term shall in no
			 case exceed the weighted average expected useful life of the PACE
			 improvement or improvements. Expected useful lives used for all
			 calculations under this paragraph shall be consistent with the expected
			 useful lives of energy conservation and efficiency and clean energy
			 measures approved by the Department of Energy or the Internal Revenue
			 Service.
				(h)Collection and enforcementA PACE program shall provide that—
				(1)PACE assessments shall be collected in the manner specified by State law;
				(2)PACE assessment installments that are not due may not be accelerated by foreclosure; and
				(3)payment of a PACE assessment installment from any loss reserve that may be established for a PACE
			 program shall not relieve a participating property owner from the
			 obligation to pay that amount.
				
